—Judgment, Supreme Court, New York County (Nicholas Figueroa, J., at jury trial and initial sentence; William Wetzel, J., at resentence), rendered December 21, 1999, as amended November 29, 2000, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court’s supplemental charge on the agency defense was not confusing or misleading, and it provided the jury with the proper standards (see, People v Job, 87 NY2d 956, 957). The court carefully explained the law as related to the specific facts of the case, including defendant’s testimony. The court correctly instructed the jury that while it could consider any benefit received from the buyer as supportive of defendant’s agency defense, a substantial reward promised in advance could be sufficient to establish that defendant did not act solely to accommodate the buyer (see, People v Lam Lek Chong, 45 NY2d 64, 74-75, cert denied 439 US 935). The court repeatedly instructed the jury that it was the People’s burden to disprove *314the agency defense beyond a reasonable doubt. We have considered and rejected defendant’s remaining claims. Concur — Tom, J. P., Mazzarelli, Wallach, Buckley and Friedman, JJ.